02/02/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs October 27, 2021

                 STATE OF TENNESSEE v. AHREN PRESLEY

                   Appeal from the Criminal Court for Polk County
                     No. 17-CR-140     Sandra Donaghy, Judge
                      ___________________________________

                           No. E2020-01249-CCA-R3-CD
                       ___________________________________

The Defendant-Appellant, Ahren Presley, was convicted of conspiracy to commit robbery
and theft, two counts of felony murder in the commission or perpetration of a robbery, two
counts of especially aggravated robbery, two counts of felony murder in the commission
or perpetration of a theft, one count of theft of property $10,000-$60,000, and one count of
theft of property $1,000 or less. See Tenn. Code Ann. §§ 39-12-103 (conspiracy to commit
theft); 39-13-202(a)(2) (felony murder in the commission or perpetration of, relevantly, a
robbery or theft); 39-13-403 (especially aggravated robbery); 39-14-103 (theft of
property). He received a total effective sentence of two life sentences plus twenty years.
On appeal, the Defendant argues that 1) the evidence was insufficient to support all of his
convictions, and 2) the trial court erred in imposing consecutive sentencing. Upon review,
we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which D. KELLY
THOMAS, JR., and JILL BARTEE AYERS, JJ., joined.

Wencke West, Cleveland, Tennessee, for the Defendant-Appellant, Ahren Christopher
Presley.

Herbert H. Slatery III, Attorney General and Reporter; Kayleigh Butterfield, Assistant
Attorney General; Stephen D. Crump, District Attorney General; and Shari L. Tayloe,
Assistant District Attorney General, for the Appellee, State of Tennessee.


                                        OPINION

      The instant case stems from the 2017 robbery and murder of Jeremy Walker and
Larry Jeffries. Between February 28, 2017, and March 3, 2017, the Defendant and his
mother, Valrie Hart, entered Jeffries’ home and stole various electronics and Jeffries’
personal vehicle after shooting and killing Walker and Jeffries.

       On November 6, 2017, the Polk County Grand Jury returned an indictment against
the Defendant for conspiracy to commit robbery and theft, two counts of felony murder in
the commission or perpetration of a robbery against Walker and Jeffries, two counts of
especially aggravated robbery against Walker and Jeffries, two counts of felony murder in
the commission or perpetration of a theft against Walker and Jeffries, one count of theft of
property $10,000-$60,000 against Jeffries, and one count of theft of property $1,000 or less
against Walker.

        At the January 21-24, 2020 trial, Shane Jeffries,1 the nephew of Larry Jeffries,
testified that Jeffries and Walker were roommates living in Jeffries’ home in early 2017.
Shane explained that he lived with his uncle approximately six months prior to his murder
and sometimes still received mail at that address. He last saw his uncle in January 2017
when he went to his home to collect mail. While there, his uncle showed him his “brand
new” Toyota RAV4 and new security system. The security system included “a few
cameras[,]” a receiver, and a monitor. Shane also remembered there being five televisions
and a safe in his uncle’s house. He testified that there was also a “fireplace heater” in his
“grandmother’s room[,]” a tablet computer, and a Samsung tablet. Photographs of those
possessions were received as exhibits. Shane agreed that his uncle carried a wallet on his
person. Shane testified that he was the person who found his uncle and Walker deceased.
He explained that his cousin had called him and asked if he had heard from Jeffries, and
Shane and a friend went his uncle’s house when Shane got off work at approximately
“10[:]30, 11:30” at night.

       When Shane and his friend arrived at his uncle’s house, he noticed that his uncle’s
new RAV4 was missing, there were blankets covering the doors and windows, and one of
his uncle’s indoor dogs was running around outside. Shane “knew something wasn’t
right.” He agreed that his uncle never placed blankets over his doors or windows. Shane
then went to Walker’s family’s home and asked if they had heard from Walker. When they
informed Shane that they had not heard from him either, Shane went home and had his
roommate drive him back to his uncle’s house. They arrived at his uncle’s home at
approximately 12:30 in the morning. Shane decided to go inside the home and “wiggle[d]
the doorknob[,]” which was locked. He then tried to make entry into the home through the
air conditioner window unit in his old room, but “something told [him] not to[,] so [he]
didn’t.” Shane then noticed a ladder in the backyard and used it to look inside of the

1
 Because the witness and one of the victims share the same surname, we refer to the witness by his first
name. We mean no disrespect in doing so.

                                                 -2-
kitchen. Once he was on the ladder, Shane observed Walker “in the kitchen laying on his
stomach with his hand out in front of him.” Shane then called 911. Photographs of the
crime scene were received as exhibits. Shane testified that he did not know the Defendant
or Hart.

        Polk County Sheriff’s Department (“PCSD”) Deputy David Hugh Cru Ross2
testified that he and his partner, PCSD Deputy Avery Gray, were dispatched to Jeffries’
home on March 3, 2017, in response to Shane’s 911 call. Upon arriving at the crime scene,
Deputy Ross made contact with Shane and his roommate, who informed him that they
observed a body facedown inside the home. Deputy Ross climbed the ladder that Shane
had placed against the house and saw “what appeared to be a body laying in the living room
facedown.” He then “forced entry into the house by kicking the [front] door open.” Once
inside the home, Deputy Ross immediately discovered “a deceased individual” who was
“l[]ying in what appeared to be a pool of blood” in the living room The “body in the living
room” had his “pockets . . . turned inside out on his pants.” Deputy Ross also smelled
bleach upon entering the home and noticed that “the floor was very sticky, [such] that [his]
feet would catch when [he] tried to lift [his] feet[.]” Deputy Ross located “another deceased
individual” in the kitchen, who was also lying in a pool of blood with his pockets turned
inside out. There were also “several dogs” locked in a bedroom. After walking around the
house, Deputy Ross noticed a computer stand missing its computer, an entertainment center
missing its television, and a security camera with cut cables to what he “assume[d] . . .
would have been a TV.” Deputy Ross learned from Shane that Jeffries’ RAV4 was also
missing. Photographs of the crime scene were received as exhibits.

       On cross-examination, Deputy Ross testified that he did not know who had placed
the evidence markers that were depicted in the crime scene photographs received by the
court.

       Tennessee Bureau of Investigation (“TBI”) Special Agent Kendall Stoner testified
that she was a forensic scientist and supervisor in the Combined DNA Index System
(“CODIS”) unit. She testified that she responded to the crime scene on March 3, 2017, as
the team leader for a group of forensic scientists on the violent crime response team. Agent
Stoner explained that the violent crime response team consisted of “a group of forensic
scientists that are in all different disciplines” who assist in processing crime scenes. When
the team arrived at the scene, Agent Stoner made contact with Agent Keith Herron, who
was the lead case agent. Agent Stoner entered the residence with two microanalysis
scientists, Miranda Gaddis and Lindsey Anderson, and they looked for “very fragile

2
  We note that Deputy Ross is referred to as both “David Hugh Cru Ross” and “David Hugh Crew Ross”
in the record on appeal.

                                              -3-
evidence like shoe prints, shoe tracks, things that can be destroyed just by stepping on it.”
Agent Stoner agreed that there were shoeprints present at the crime scene. Comparison
photographs and “gel lifts” were taken of the shoeprints. Agent Stoner observed blankets
and towels over the windows at the crime scene and heard a radio playing beside the front
door. She agreed that there was a body directly next to the front door. Agent Stoner
testified that her team noticed the pants pockets of the deceased individual were turned
inside out, and they “cut out those pockets to preserve for touch DNA” prior to the body
being transported from the scene. The team used the same procedure to preserve the inside-
out pocket of the second deceased individual in the kitchen.

       Agent Stoner testified that there were seven dogs present at the crime scene, and
there was “dog poop present” in bedroom number one and between the kitchen and laundry
room. She identified photographs of a security camera that her team found behind the front
door. Cords from the security camera were “cut” and were not “plugged into anything.”
There were also loose cords on a desk that “looked like they could have connected to
something[.]” Agent Stoner also identified photographs of an entertainment center that
had a “a DVD player or a cable box” that was not connected to anything, and there was a
“void in the dust on the top” of the entertainment center. Her team also found a Windows
brand computer charger and a “Roku, which is like a TV streaming sort of thing” in
bedroom number one. She agreed that all of the photographs of the crime scene that were
received as exhibits were taken by her team. A three-page evidence report created by Agent
Stoner’s team was also received as an exhibit.

       On cross-examination, Agent Stoner testified that the blankets and towels used to
cover the doors and windows at the crime scene were not collected as evidence. On redirect
examination, she clarified that they were not collected as evidence because “they did not
appear to have any blood staining or any other type of evidence[,]” and “surfaces like that
are not good for latent prints because they’re rough.” Another DNA analyst at the crime
scene “also agreed that [the blankets and towels] would not be collected.”

       David Jaynes testified that he had known the Defendant “for several months” prior
to the murders and “sold him some drugs on a few occasions[,] and then his mother took
[Jaynes] in for about a week.” Jaynes testified that Hart’s boyfriend, “Don[,]” left the
home, “and that’s why they invited [Jaynes] to stay.” He explained that he witnessed the
Defendant trying to “pick” the lock to a safe over multiple days. When the Defendant got
the safe open, Hart asked what he found in the safe, and the Defendant showed her a
“revolver” with “bone plates on the handle.” The Defendant or Hart “had [the revolver]
on them pretty much at all times after that.” The Defendant told Jaynes he wanted to
“change the handle” because “he didn’t want who they had gotten the safe from to
recognize it.” Jaynes testified that the Defendant and Hart stole the safe from “Christy[,]”
whom he also knew as “Lightning.” Jaynes reiterated that the Defendant and Hart “had
                                            -4-
[the revolver] with them, one or the other, at all times.” He elaborated that the Defendant
“had it when [they] spent the night in a hallway at a motel[,]” and Hart shot “in the air once
threatening somebody.” Jaynes affirmed that these events all occurred during the week he
stayed with Hart and the Defendant. Hart told Jaynes and the Defendant to leave the home
when her boyfriend returned after “five or six days[.]” She “dropped them off” between
“the high school and the interstate.” Jaynes and the Defendant then “got a ride into
Cleveland” and “raided a dumpster behind Dunkin’ Donuts and got a bag of doughnuts and
used it as a pillow” to sleep in the hallway of a motel.

        Jaynes testified that the day after staying in the motel hallway, Walker reached out
to him and asked “if [he] was ready to let [Walker] help him out.” Jaynes testified that he
met Walker once through Grindr, a dating app, and had been to his home “once before.”
Walker wanted to “keep [Jaynes] from being homeless[,]” and when Jaynes told Walker
he “couldn’t just leave [the Defendant,]” Walker told Jaynes to bring the Defendant with
him to Walker’s house. Walker and Jeffries then picked up Jaynes and the Defendant and
drove them to their home, where they spent the night. At their home, Jaynes took a shower,
and the Defendant was asleep on a pull-out sofa by the time he was done. Jaynes testified
that he remembered a television and computer in the living room and a computer in
Walker’s bedroom. Jaynes explained that he did not remember whether there was a
television in Walker’s bedroom because it happened “a long time” ago, and he “was on a
lot of drugs at the time[,]” though he had been sober for “almost three years” at the time of
trial. The following morning, the Defendant called Hart to pick him and Jaynes up from
Walker and Jeffries’ home. On the way back to Hart’s house, the Defendant told Hart
“about how [Walker and Jeffries] had a big curved TV and they had a computer and they
had a big tablet and things like that.” After learning that Walker had offered Jaynes money,
Hart “kept telling [Jaynes] to get in touch with [Walker] and get that money from him.”
When Jaynes did not receive any money from Walker, Hart asked Jaynes “how [he] felt
about robbing them.” When Jaynes declined and said he “didn’t want any part of that[,]”
Hart “got pretty upset” and “wouldn’t talk anymore after that[.]” The Defendant also
stopped talking to Jaynes when he declined to participate in the robbery. Jaynes felt “really
uncomfortable” and asked two of his friends, “Andrea and Chancey[,]” to pick him up.
Once his friends arrived, Jaynes exited Hart’s vehicle, a white Nissan Rogue, and “never
saw [the Defendant] or Valrie Hart again[.]” Hart contacted Jaynes a week later and “told
[him] that the TBI was wanting to talk to [him] about a stolen credit card.” The Defendant
also messaged Jaynes on Grindr and said something that “freaked [Jaynes] out and [he]
blocked [the Defendant,]” though Jaynes could not remember exactly what the Defendant
said. Jaynes also received a text from the Defendant instructing him to “stay out of
Cleveland.”

      On cross-examination, Jaynes reiterated that neither he nor the Defendant were
“allowed to stay” at Hart’s house when her boyfriend, Don, was present. Jaynes agreed
                                            -5-
that Hart had dropped the Defendant and him off “in the middle of nowhere” on another
occasion when she “went to Lightning’s[.]” Jaynes clarified that when he and the
Defendant went to Jeffries’ house, they “were all on meth.” He stated that he never
“encountered” Lightning. Jaynes reiterated that he witnessed Hart firing the revolver.

       PCSD Captain Brian Fields testified he was dispatched to the crime scene on March
3, 2017. Upon arriving at the scene, Captain Fields noticed the towels and blankets over
the doors and windows and the “wires hanging everywhere, but [] all the equipment was
gone.” He also heard dogs “scratching and barking” behind a bedroom door and smelled
“a mixture of different cleaning solvents[.]” Captain fields observed that “there should
have been more blood spatter” present at the crime scene. He elaborated that with “a scene
that bloody[,]” there should have been “blood trails” and “paw prints going through the
blood.” However, “there were cleaning supplies between” the two deceased individuals,
and the area around the bodies was “very clean[.]” He also noticed that the pockets on
both deceased individuals were turned inside out and heard a radio playing. After
determining that the crime scene had been “tampered with[,]” Captain Fields called Sheriff
Steve Ross and Kevin Cole to “discuss calling TBI in for the crime scene unit.” After
calling TBI, multiple TBI agents responded to the crime scene to assist with the
investigation.

       Captain Fields, Agent Herron, and TBI Agent Danny Fay discovered that Jeffries’
credit card had been used at the Mountain View Inn in Cleveland. Captain Fields, Agent
Fay, TBI Agent Mark Wilson, and Cleveland Police Department (“CPD”) officers went to
the Mountain View Inn to determine who had used the credit card there. The clerk
informed them that a man and a woman, whom Agent Fields had seen waiting in line at the
clerk’s desk, had used the credit card to rent a room. Captain Fields and Agent Fay “took
off running” and located Bobby Osborne, Skidder Geren, the Defendant, and Hart in two
separate vehicles in the parking lot, who informed them that “they were the occupants of
the room the night prior.” Captain Fields obtained consent to search the two vehicles and
found one of Jeffries’ credit cards in Hart’s white Nissan Rogue where the Defendant had
been sitting. Captain Fields and Agent Ray then took the Defendant and Geren to CPD to
interview them. Prior to the interview, the Defendant was read his Miranda rights and
signed a waiver form, which was received as an exhibit. Captain Fields testified that the
Defendant was “very evasive” during the interview and “always avoid[ed] answering the
question” that was asked of him. The Defendant’s interview was played for the jury. Agent
Fay had the Defendant give a written statement at the end of his interview, which was also
received as an exhibit. During the interview, the Defendant gave Captain Fields the name
and address of Crystal Dillard, or “Lightning.” A buccal swab was collected from the
Defendant during the interview. The Defendant was “taken back to . . . his mother” at the
Mountain View Inn following the interview. Captain Fields did not recall who interviewed
Geren.
                                          -6-
      On cross-examination, Captain Fields testified that the Defendant was not tested for
gunshot residue on his hands or clothing during the interview, and none of this clothing
items were collected as evidence. He stated that it was “pretty cold” on the night that he
responded to the crime scene.

        Andrea Doria Johnson testified that she was currently in custody due to a violation
of probation arrest stemming from her drug use. Johnson explained that she used to be “a
good friend” of Jaynes, though she had not seen him since 2017 at the time of trial. She
testified that on February 28, 2017, Jaynes sent her a message on Facebook asking for “a
ride” and “somewhere to hang out for a little while.” She and her boyfriend, Chancey
Wiggins, picked Jaynes up from “the Mexican restaurant in Charleston, the Mexi-Wing.”
Johnson agreed that she had previously been questioned about that day by Agent Herron.
She sent Agent Herron a photograph of the Facebook message from Jaynes, which was
received as an exhibit. Johnson stated that when she and Chancey arrived at the Mexi-
Wing, Jaynes was waiting outside of the restaurant for them. The trio then went to
Chancey’s parents’ home. Johnson saw Jaynes again later that night “at the Love’s Truck
Stop[,]” where he was “standing outside of a . . . white SUV” speaking to whomever was
inside of the vehicle. Johnson estimated that no more than an hour passed between her
leaving Chancey’s house and seeing Jaynes at the truck stop. Johnson saw Jaynes “maybe
twice” after that encounter, and they “lost contact” shortly after.

       Jessica Smith testified that she was a receptionist at CPD but was previously
employed as the general manager at the Mountain View Inn in 2017. She identified video
footage from March 3, 2017, of guests checking into the Mountain View Inn around at
approximately 2:45 a.m.,3 which was received as an exhibit. Smith also identified the
checkout receipt from the room that was rented with Jeffries’ credit card, which was also
received as an exhibit. According to the receipt, the room was rented by Bobby Osborne
with Jeffries’ credit card. Both Osborne and Skidder Geren filled out the room reservation
form that was included with the receipt. Footage from outside the rented room showed
four people entering.

       On cross-examination, Smith testified that the Mountain View Inn did not have a
“policy as far as verifying information when somebody checks in with a credit card that
doesn’t match either of their I.D.s[.]”

        TBI Agent Mark Wilson testified that he was the assistant special agent in charge
for the Chattanooga criminal investigation division. Prior to becoming the assistant special


3
    There is a discrepancy in the record as to whether Osborne checked in at 1:52 a.m. or 2:45 a.m.

                                                     -7-
agent in charge in 2018, Agent Wilson was a TBI special agent field investigator. He was
called to the crime scene on March 3, 2017, to assist Agent Herron in the investigation.
Agent Wilson testified that he responded to the Mountain View Inn with Captain Fields
and Agent Fay upon learning that Jeffries’ credit card had been used to rent a room there.
When they arrived at the inn, the desk clerk informed them that the group that had rented
the room had just checked out. Agent Wilson, Agent Fay, and Captain Fields went to the
parking lot, where they encountered the Defendant, Hart, Osborne, and Geren. They
obtained consent to search Osborne’s red Nissan Sentra and Hart’s white Nissan Rogue.
Upon finding “several bags, duffle bags, [and] backpacks” that were closed in the Rogue’s
trunk, Agent Wilson obtained a search warrant to search the bags. Agent Wilson testified
that the Defendant was standing next to the passenger-side door of the Rogue when Agent
Wilson encountered him. Jeffries’ credit card that had been used to rent the room at
Mountain View Inn was found between the front passenger seat and the passenger-side
door in the Rogue. A gray “lockbox suitcase” was found underneath the Rogue’s driver’s
seat. A receipt from “Food Mart” in Cleveland was found in the Rogue, and the credit card
used to make that purchase, which belonged to Walker, was found in the lockbox suitcase.
A Samsung tablet and Walker’s wallet, containing the credit card, his drivers license, and
social security card was also found. The items were placed back into the suitcase, and
Agent Herron collected it as evidence. Photographs of the recovered items and the Rogue
were received as exhibits.

       Skidder Geren testified that he was incarcerated at the time of trial due to a violation
of probation arrest stemming from possession of methamphetamine. Geren met the
Defendant in February 2017 when he inherited money and wanted to buy “some stuff”
from the Defendant. Although Geren “might have wanted” to pursue a romantic
relationship with the Defendant, he testified that they were “[j]ust friends” because the
Defendant “was a straight guy[.]” Geren elaborated that he and the Defendant would “do
drugs together[.]” Geren testified that he was incarcerated from February 21 until February
28, 2017, for failure to appear and did not see the Defendant until “three or four days” after
his release. Geren picked the Defendant up from a Cleveland gas station because “he
needed a ride.” Geren described the Defendant’s demeanor as “frantic” and “worried about
something[,]” elaborating that the Defendant “kept hiding in bathrooms and stuff.” Geren
met the Defendant at the gas station, and they were joined by Osborne and Osborne’s niece,
Emily. The group went to Geren’s father’s house, which had no power, and the Defendant,
Osborne, and Emily went to McDonald’s. When the trio returned to Geren’s father’s
house, Emily was no longer with them and had been replaced with “Mike.” The group
then decided to go to the Mountain View Inn in the “middle of the night” because it was
cold in the powerless house. At the inn, the Defendant told Geren he was “tired” and
“didn’t want to go in and pay for” the room. The Defendant gave Geren his “mom’s
boyfriend’s card to pay for the room[,]” and Geren and Osborne checked into the room
under their names. The Defendant told Geren that they “had permission to use” the card.
                                             -8-
Geren saw the Defendant pull the card, later determined to be Jeffries’ credit card, out of
the lockbox suitcase. After registering at the front desk, Geren and Osborne went back to
Osborne’s car, where Geren gave the Defendant the card back. In the previously exhibited
surveillance footage from the inn, Geren identified the lockbox suitcase that the Defendant
was carrying in the video as the same one that was found in the Nissan Rogue.

       Geren testified that Osborne and Mike did not spend the night in the motel room.
The Defendant gave Osborne Jeffries’ credit card, and she drove Mike home and returned
with “candy and cokes and a torch [lighter]” from Walmart. Osborne left again, and only
Geren and the Defendant spent the night in the room. Geren testified that the Defendant
“set up a camera” outside the motel room so that he could “see whoever was coming[.]”
The Defendant was acting “[n]ervous” and “[k]ind of agitated[,]” but Geren “didn’t
question” his behavior because “[w]hen people tend to do drugs, they tend to get like that
sometimes.” Geren affirmed that he and the Defendant used drugs inside the motel room.
The following morning, Hart “showed up” in her white Nissan Rogue around “checkout
time[,]” at approximately “10:00, 10:30” in the morning. Geren thought that her presence
at the motel was odd because the Defendant previously told him that he was avoiding Hart.
After Hart’s arrival, Osborne also returned, and Geren’s friend Jennifer also arrived.
Geren, the Defendant, Hart, Osborne, and Jennifer “got high” on meth inside the motel
room. Geren and Osborne went to the motel’s lobby after considering whether to rent the
room for another night but ultimately decided against doing so. In the parking lot, the
Defendant put Geren’s things into Hart’s Rogue because he “was going to leave with
them[.]” When they saw TBI agents approaching them, the Defendant and Hart “tr[ied] to
get [Geren] in the car to leave really fast.” Geren and the Defendant were then taken into
custody by “men in suits” who identified themselves as TBI agents. Geren stated that
Osborne had passed away at some point prior to trial.

        At CPD, Geren was questioned about “the murder of two people[.]” Prior to being
told why he was being questioned, Geren “had no idea anything had occurred of any kind.”
Geren then “flipped out” because he “didn’t have anything to do with any kind of murder”
and “didn’t expect to be in an interrogation for murder[.]” Geren was told “that the credit
card belonged to one of the people that had been killed and [they] wanted to know where
[he] got it.” After questioning, Geren and the Defendant were taken back to the Mountain
View Inn. Osborne and Hart left together because the TBI “took [Hart]’s SUV and left
them together.” Geren called Osborne to pick him up from the Mountain View Inn, and
he testified that he was “afraid to talk to” the Defendant after being returned to the motel
but needed the Defendant’s help to “carry [Geren’s] bags down the road thinking [Osborne]
would eventually find [him].” While they were walking, Geren asked the Defendant “why
[they] were being interrogated” and “did [the Defendant] kill anybody[.]” The Defendant
told Geren that “him and his mom did kill somebody. They had killed two people.” When
Geren asked why they had killed two people, the Defendant responded that “somebody
                                           -9-
wanted them to because they owed money for drugs.” The Defendant further told Geren
that they “shot them in the back of the head[,]” and Hart actually pulled the trigger. The
Defendant informed Geren that “he got covered in blood[,] and he enjoyed it.” The
Defendant clarified to Geren that “the two people they killed owed money” for drugs, and
“[s]omebody named Lightning” had “put them up to [it.].”

        Geren and the Defendant walked to “the Hardees on 25th Street[,]” and Osborne
arrived to pick up Geren. The TBI also arrived and “wanted to talk to [the Defendant]
again.” Geren and Osborne waited for the Defendant to finish talking to the TBI, and
Osborne and Geren then drove the Defendant to Hart’s home, but she was not there. They
then drove the Defendant to “a grocery store to meet [the] TBI.” Geren and the Defendant
never spoke about the murders again. Following meeting the TBI at the grocery store,
Geren stayed with the Defendant for “a couple of days” until they met up with Hart, and
Geren “felt threatened” by her and left. Geren did not see the Defendant again until trial.
Geren elaborated that he stayed with the Defendant after finding out about the murders
because he “told [the] TBI that [he] would try to get as much information as [he] could
because two gay guys had been killed[,]” and he “wanted to help in any way that [he]
could.” Geren did not learn anything else about the murders than what the Defendant
initially told him.

        TBI Agent Danny Fay testified that he was dispatched to the crime scene on March
3, 2017. Agent Fay interviewed neighbors of the victims and learned that Jeffries had not
spoken to his mother or been at work for several days. Agent Herron obtained a search
warrant for Jeffries’ bank records and learned that his credit card had been used at the
Mountain View Inn, a music store, and Walmart. Agents Fay and Wilson and Captain
Fields then went to the Mountain View Inn and asked CPD to meet them there. At the
motel, Agent Fay encountered Hart, Osborne, Geren, and the Defendant. While talking to
Hart, Agent Fay noticed “a TV and some other items” inside her Nissan Rogue, and Agent
Herron obtained a search warrant. Agent Fay arranged transport for Geren and the
Defendant, and he interviewed both Geren and the Defendant at CPD. He described the
Defendant’s interview as “very short, very brief[,] and very vague.” He elaborated that the
Defendant “separated himself from the scene[,]” said he “didn’t know anything about the
card . . . or the homicide” but “hope[d] his mom wasn’t involved.” Agent Fay testified that
Geren was “very cooperative” and explained that he and Osborne used the card at the
Mountain View Inn because the Defendant “said he didn’t have a driver’s license or some
kind of identification.” Geren also told Agent Fay “that there w[ere] some possible things
inside [] Hart’s car that w[ere] pertinent to [the] investigation.” Following the interviews,
Agent Fay had Geren and the Defendant transported back to the Mountain View Inn. Agent
Fay testified that Geren told him that he witnessed the Defendant carrying the lockbox case
and removing Jeffries’ credit card from it. At the motel, the Defendant first told Agent Fay
that he “didn’t have the card or didn’t have the [suit]case. And then told [Agent Fay] well,
                                           - 10 -
[he] did have the case, but [he] was just carrying it around” and “didn’t know what was in
it.” Agent Fay later told Bradley County Detective David Harper that the TBI was looking
for Jeffries’ stolen Toyota RAV4. Detective Harper located the vehicle “at the McDonald’s
[] on exit 33 where the truck station is.” Agent Fay responded to the McDonald’s restaurant
and had the manager “pull the video of the . . . vehicle being dropped off.” He verified that
the vehicle in the McDonald’s parking lot was Jeffries’ stolen RAV4. Agent Fay then went
to Knoxville “for the autops[ies].”

       On cross-examination, Agent Fay clarified that when he referred to the Defendant’s
interview as “vague and short,” he was describing “how [the Defendant] answered the
questions[,]” not the length of the interview itself. Agent Fay could not recall whether he
asked the Defendant about the lockbox suitcase during his interview. He testified that he
wrote the Defendant’s statement out as he was saying it, and the Defendant initialed the
statement when it was completed. On redirect examination, Agent Fay elaborated that he
read the Defendant’s statement back to him before he initialed it, and the Defendant did
not ask him to change or correct anything.

        PCSD Detective Kevin Cole testified that he was an “evidence custodian” for the
PCSD. Detective Cole was dispatched to the crime scene on March 3, 2017. He secured
the scene and conducted interviews with neighbors. He was also present at the Mountain
View Inn when Geren and the Defendant were taken into custody. Detective Cole also
executed a search warrant for the Defendant’s Facebook page. He examined the lockbox
briefcase, and its contents were entered into evidence. The suitcase included a Samsung
tablet, a Windows tablet, four cell phones, Walker’s credit card, wallet, and checkbook,
nine of Jeffries’ credit cards, multiple keys inside of a Crown Royal bag, a
methamphetamine pipe, and various other items. Detective Cole also identified and
examined a bag containing the “.38 special revolver” that the TBI had “logged into
evidence for storage[.]”

       On cross-examination, Detective Cole testified that he was unsure of whether any
of the items in the lockbox suitcase had been tested for fingerprints. He was also unsure
of whether any of the keys in the Crown Royal bag matched the victims’ homes or vehicles.

        TBI Special Agent Keith Herron testified that he worked in the east criminal
investigation division and was assigned as the case agent of the instant case. He explained
that a case agent “oversees” and is “responsible for th[e] case.” After arriving at the crime
scene on March 3, 2017, Agent Herron was tasked with dispatching TBI agents from
Nashville to the crime scene. Agent Herron also interviewed Shane Jeffries and some of
Jeffries’ neighbors. Agent Herron also entered the Toyota RAV4’s description and VIN
number into the National Crime Information Center (“NCIC”) so that local law
enforcement would be alerted “if anybody was to run that tag or that VIN[.]” He also
                                           - 11 -
obtained Jeffries’ bank records. Based on the bank records, Agent Herron and other agents
responded to the Mountain View Inn, where they obtained consent to search Osborne’s and
Hart’s vehicles. Agent Herron interviewed Osborne while her vehicle was searched. He
later obtained a warrant to search the bags found in Hart’s trunk. Agent Herron “ultimately
took possession” of the objects removed from Hart’s vehicle, including the lockbox
briefcase and Jeffries’ credit card. Agent Herron did not collet “any kind of prints, or
fibers, or anything like that” from Hart’s vehicle because he “didn’t find it necessary at the
time[.]” After the search was completed, he instructed Agent Fay to take the Defendant
and Geren to CPD to be interviewed. Agent Herron spoke to the Defendant once he was
returned to the Mountain View Inn. When asked how he obtained Jeffries’ credit card, the
Defendant told Agent Herron that Hart and Jaynes “went to Polk County and came back
with a bunch of items from Polk County.” He elaborated that the Defendant told him Hart
and Jaynes went at 11:00 p.m. on February 28, 2017, to “two guys in Polk County that they
knew” and returned with “computers, electronics, [and] TVs.” The Defendant also told
Agent Herron that he saw “the outline of a revolver” on Jaynes’ person. Agent Herron also
“reinterviewed” Geren.

        Agent Herron testified that he executed search warrants for Hart’s home and Crystal
Dillard’s home. While executing the warrant on Hart’s home, Agent Herron came into
contact with Jimmy Hedrick, who rented the bottom level of the split residence, while Hart
rented the top level. Hedrick gave Agent Herron “a .38 [special] caliber cartridge that he
had discovered inside the top part of that residence.” Agent Herron sent the cartridge to
the Nashville Crime Laboratory (“NCL”). Hedrick also informed Agent Herron that Hart
had given him “some Fender guitar picks” and “a keyboard.” Agent Herron discovered
that those items had been purchased at Clark’s Music Store with Jeffries’ credit card. Agent
Herron executed the search warrant of Dillard’s home “a couple of weeks later” after
receiving information that “some items from the Polk County homicide” were at the
residence. When he told Dillard the reason they were searching her home, she said, “I want
everything from that homicide from Polk County out of my house before you leave today.”
Dillard pointed out the items that were from the homicide and told Agent Herron that the
Defendant “brought them to her residence.” Dillard pointed out a television, a heater, a
basket, Jeffries’ work ID, part of a Cyclops brand security system, and a “.38 Special Smith
& Wesson.” The revolver was transported to the NCL for testing. CPD later informed
Agent Herron that a .38 special caliber bullet had been recovered from Hart’s vehicle.
Agent Herron also seized “some narcotics” from Dillard’s residence. Agent Herron
testified that Jeffries’ missing RAV4 was recovered from the McDonald’s attached the
Love’s Truck Stop on exit 33 in Charleston on March 4, 2017. A photograph of the
recovered vehicle was received as an exhibit. Agent Herron testified that the fair market
value of the vehicle was “over 18,000” dollars. Agent Herron inspected the RAV4 when
he arrived at the McDonald’s and found Jeffries’ wallet and bank card inside of the vehicle,

                                            - 12 -
which was otherwise empty. TBI agents processed the vehicle and found latent fingerprints
belonging to Derrick Hewitt.

        Agent Herron testified that he received “about 6[,]000 pages” of Facebook
messenger records from Detective Cole. One of the messenger pages, dated March 12,
2017, was received as an exhibit. The message was between the Defendant and Hart. In
the message, the Defendant wrote, “unlocked[,]” and Hart responded, “bump key?” Agent
Herron explained that a bump key was “used for lock picking.” The Defendant wrote that
he had not “gotten it made yet[,]”Hart responded, “Don’t u []think we need that[?]” and
the Defendant answered that he “couldn’t make it here.” In another Facebook message,
dated February 12, 2017, Hart told the Defendant that “if [he was] alive and safe, [he] better
answer [her] by midnight tomorrow.” The Defendant responded that he would be “where
[he] picked the locks on the vending machine for probably the whole night.” Agent Herron
testified that he collected two cell phones from Hart, one from Dillard, one from Jaynes,
and one from Geren. He stated that the Defendant told him he did not own a cell phone.
Agent Herron identified a photograph pulled from surveillance footage of the Defendant
carrying the lockbox suitcase at the Mountain View Inn. Agent Herron also identified a
Miranda waiver dated October 1, 2017, that was signed by the Defendant prior to his
second interview. A recording of the interview was played for the jury. Detective Herron
identified another Miranda waiver dated December 19, 2017, that was signed by the
Defendant. The December interview was also played for the jury.

       On cross-examination, Agent Herron testified that he did not think the two
recovered tablets had been “accessed . . . to see who they belonged to[.]” He agreed that
Hart was apprehended in Texas. On redirect examination, Agent Herron clarified that Hart
did not “fle[e] to Texas” but was living there when the grand jury indicted her.

        Jimmy Hedrick testified that he lived in the lower portion of Hart’s home, which
she shared with her boyfriend, Don Paruda, starting in August 2016. He explained that the
Defendant also lived in the home periodically. Hedrick stated he did maintenance on the
home. He testified that Agent Herron came to the house and spoke to him, though no one
was living in the upstairs portion of the house at that time. Hedrick stated that Hart had
given him Fender guitar picks and a small piano keyboard. He gave those items and a “.38
cartridge” to Agent Herron. Hedrick testified that Hart told him that “Don didn’t want”
the picks and keyboard, and she “didn’t have any use for it.” He explained that he found
the .38 cartridge on the floor of the bedroom “on the very end” in the upper level of the
house. Hedrick thought that the Defendant occupied the end bedroom because he knew
that Hart and Don occupied the master bedroom. Hedrick was able to distinguish who was
in the home based on the way each individual’s footsteps sounded in relation to how heavy
each individual was and how they walked. He elaborated that Hart was “a petite woman[,]”
Don was a “pretty large man[,]” and the Defendant was “larger[.]” One day while the
                                            - 13 -
Defendant was alone in the upstairs portion of the home, Hedrick heard multiple gunshots
inside of the home. Hedrick reiterated that he knew that the Defendant was the only person
in the home based on the way his footsteps sounded.

       On cross-examination, Hedrick testified that he did not see the Defendant “coming
and going” very often but could hear conversations through the ceiling of his downstairs
portion of the home. He stated he was not “surprised” that the Defendant and Hart weighed
the same amount, and he reiterated that “the way people walk is definitely different[,]”
regardless of how much they weigh. Hedrick did not contact law enforcement or notice
any bullet holes in the home after hearing the gunshots. He did not think that anyone was
actually living in the upstairs portion of the home in March 2017. He testified that the
Defendant’s girlfriend, whom he only remembered seeing once, was “a very small young
lady.”

        TBI Special Agent Joel Wade testified that he was assigned to the digital forensics
unit. Agent Wade received Hart’s two cell phones from Agent Herron and processed them
using Cellebrite computer software. The LG brand phone was registered to Hart, and
Agent Wade did not recall whether an owner name was found in the Alcatel brand cell
phone. Agent Wade found Facebook messenger chats from both phones, including the
ones discussed during Agent Herron’s testimony. Agent Wade identified a Facebook
messenger chat log, dated February 27, 2017, between the Defendant and Hart. In the chat,
the Defendant wrote, “I guess I’m going to Polk County with David then.” He elaborated
that “Someone is picking us up and going to Polk County for the night[.]” Hart responded
that she would pick the Defendant up at 8:00 a.m. At 9:50 a.m. the next morning, the
Defendant made “a location entry” in the chat telling Hart where to pick him up. The
Defendant told Hart, “It’s the trailer all the way at the end of Amber Way.” Agent Wade
testified that the “location entry” made by the Defendant in the chat gave latitudinal and
longitudinal coordinates, which were to 151 Amber Way Trail, the victims’ home. In a
message dated March 2, 2017, the Defendant asked Hart where she was, to which she did
not answer. The next day, Hart sent the Defendant an audio file in the chat. Agent Wade
testified that he could not recover the file because it was not saved to the phone. Later that
day, Hart messaged the Defendant to say she was “calling lawyers” for him. Hart also
called the Defendant through Facebook messenger several times on March 3, 2017. On
March 5, 2017, Hart messaged the Defendant and asked where he was.

       Agent Wade identified location entries from both Alcatel and LG phones. He
explained that location entries were created by connecting the phone to Wi-Fi, using the
phone’s GPS, by the cellular network giving a “fix point” periodically, and through the use
of apps like Facebook messenger. Agent Wade pulled location entries for the LG phone
from February 20, 2017, through March 3, 2017, and entries for the Alcatel phone from
February 27, 2017, through March 3, 2017. Both phones contained location entries from
                                            - 14 -
the victims’ address, the Mexi-Wing restaurant, and the location entry sent by the
Defendant to Hart in Facebook messenger. Both phones had a two-hour gap between
location entries on the morning of February 28, 2017. The LG phone had an almost six-
hour gap between entries later in the day on February 28, 2017. The Alcatel phone’s final
location entry was made on March 3, 2017, at the Mountain View Inn. On cross-
examination, Agent Wade testified that the Cellebrite software could also be used to
“dump” tablets and computers. He explained that Facebook provided the “complete
record” associated with an account when subpoenaed, not just the Facebook messenger
chat log. He agreed that he only analyzed Hart’s two phones in the instant case. On redirect
examination, Agent Wade clarified that the Cellebrite and Facebook records were in
Eastern Standard Time.

        Crystal Dillard testified that she was on parole for “selling drugs” at the time of trial
and was also undergoing treatment for breast cancer. She affirmed that she also “[went]
by the name Lightning[.]” Dillard explained that she served three years in prison for her
drug charges beginning in April 2017. Dillard stated that she entered in “an immunity
agreement” in exchange for her truthful testimony in the instant case and affirmed that she
would tell the truth during trial. Dillard testified that the Defendant and Hart first began
coming to her residence to buy drugs from her in 2016 and continuing “almost [un]til[] the
time [she] got picked up” on drug charges. She testified that she moved residences in
February 2017, and the Defendant and Hart helped her move. The Defendant and Hart
bought drugs from Dillard “several times a week at minimum. Sometimes daily.” Dillard
testified that when she moved residences in February 2017, she borrowed a trailer from a
friend to move her things, and “there were things stolen off of it” that she did not realize
were missing until she unpacked. She elaborated that a TV, a microwave, and a fire safe
containing a .38-caliber gun and possibly drugs were stolen from the trailer. She identified
that .38 special with the bone inlay handle that was previously received as an exhibit as the
gun that was stolen from her trailer.

       Dillard testified that on February 28, 2017, Hart called her and told her that she and
the Defendant were in Dillard’s driveway waiting for her. When Dillard arrived home, the
Defendant and Hart were there with a “brand new 2017 black Toyota RAV4.” Hart told
Dillard that the RAV4 was “bought on income taxes[,] and the people that had bought it
couldn’t afford it anymore.” Dillard’s vehicle was stolen, and Hart told her they bought
the RAV4 for her because she did not have a vehicle. Hart and the Defendant were alone
and standing outside of the vehicles when Dillard arrived, so she was not sure who drove
Hart’s Rogue and who drove the RAV4 to her home. The Defendant and Hart also had a
laptop with a case, a necklace, and work IDs with them. The Defendant spent the night at
Dillard’s home that night, and she witnessed him take the necklace and work IDs off his
person and place them in a basket, which Dillard “slid under a dresser.” Dillard stated that
the work IDs belonged to “the two men that had been killed[,]” though she did not know
                                             - 15 -
that anyone had been killed at that point. At “around 4:30” the next morning, the Defendant
texted Dillard and asked if he could take a shower.4 The Defendant was not at her home
when Dillard woke up later in the morning. Later that day, the Defendant and Hart arrived
at Dillard’s home with Hart’s Rogue “loaded with things[,]” including three televisions, a
heater, and a Cyclops brand digital recorder. The Defendant and Hart told Dillard that they
were moving to a two-bedroom apartment and were “downsizing” their things. The
Defendant and Hart brought multiple loads of items into Dillard’s house, and when her
friend noticed a “memory stick” in the Cyclops digital recorder, Hart “lunged across the
room to jerk that out of the . . . Cyclops recorder.” Dillard testified that it was “understood”
that the “stuff they brought in was to be storage[,] and they were going to get it at a later
date.” She explained that although the Defendant and Hart owed her “a couple hundred
dollars for drugs” at that point, the items were not in exchange for drugs. Instead, the
Defendant and Hart would “do thing[s that Dillard] needed[,]” and Hart would “knock
things off” their bill.

        Hart and the Defendant told Dillard that the RAV4 owners were “going to file for it
to be stolen so they could collect insurance on it because they couldn’t make payments
after they had bought it.” Dillard decided to sell the RAV4 to “some pretty major people
in Atlanta” in the drug trade because she knew they “dealt in cars like that.” Dillard only
had the RAV4 for “about two weeks total[.]” Dillard did not know that the RAV4 had
been “involved in a homicide” when she first received it. She sold the car to someone in
Atlanta and “was getting the things done to take it to them” when a friend of Dillard’s
called her and told her that there had been “a double homicide in Polk County[,] and they[
were] missing a vehicle that fit[] the description” of the RAV4. Her friend, Dale Click,
read her the license plate of the missing RAV4, and Dillard checked it against the one that
the Defendant and Hart had given her. She became “frantic” when she realized that the
license plates matched and “wasn’t going to take something that was done in a heinous act
and keep that piece of evidence if it may be something to give a family justice.” Sometime
after receiving the phone call from Click, the Defendant texted Dillard and told her not “to
take the car into town” because “s**t’s hit the fan.”

       Dillard described the Defendant and Hart as “peculiar” but stated that the Defendant
was “a very intelligent person.” She elaborated that he could “actually make a key for
you[r] lock, if you lost a key. He wouldn’t just pick the lock. He could make a key[.]”
Dillard explained that she described the Defendant as “peculiar” because of the “way he
clung to his mother” and the “people that he had around him[.]” Dillard testified that the
Defendant was acting “peculiar” on February 28, 2017, when he spent the night at her
4
 It is unclear from the record whether the Defendant “texted” Dillard on Facebook Messenger or sent an
actual text message from a phone. The record otherwise indicates that the Defendant did not own a cell
phone, or at the very least did not own a cell phone that had a phone number registered to it.

                                               - 16 -
house. She stated that the Defendant was “in-depth trying to get . . . that laptop reset” and
was “in the room by hi[m]self. He didn’t go anywhere else. He . . . just was real withdrawn,
more so than normal.” After learning that the RAV4 was stolen, she called her friend,
Derrick Hewitt, and told him that the RAV4 had been stolen from a murder victim. She
asked him to help her get rid of the car, and when he refused, Dillard reminded him that
his fingerprints were already in the vehicle. Dillard told Hewitt that they needed to “wipe
the vehicle clean” and explained that she could not call the police because she “had drugs
in the house.” She decided to “take [the RAV4] to the Calhoun exit and leave it there so it
could be found.” Dillard testified that she and Hewitt wiped the vehicle for three and a
half hours, including the inside, outside, undercarriage, and tires. Hewitt ended up leaving
the RAV4 in the Love’s truck stop parking lot while Dillard watched from inside the store.

        Dillard testified that she never saw the fire safe again after it was stolen but later
found her stolen gun “on top of taped boxes” that she had not yet unpacked. She stated
that “[s]omebody had just placed it there.” Dillard found the gun after the TBI had
questioned her about the murders. She picked up the gun and moved it to her bedroom
upon finding it. Dillard did not see who returned the gun, but she “assume[d] that maybe
[the Defendant] might have been . . . in one of those [vacant buildings near her home] or
staying around.” She elaborated that she kept her front door locked so she believed that
the Defendant “had to have picked the lock or gotten in through a window[.]” Dillard
testified that when the TBI executed the search warrant for her home, she told them that
she “didn’t want those thing[s] in [her] house” and “wanted the case to be opened up and
the family to have justice[.]” She told the TBI she would not talk to them without her
attorney present. She affirmed that the things that the TBI removed from her home
included the televisions, heater, and Cyclops recorder. Dillard testified that she never met
or saw Walker or Jeffries, never sold them drugs, and “absolutely [did] not” tell the
Defendant and Hart to kill them because she “had no reason to do that.” Dillard clarified
that she had been on supervised parole “for two to three months” at the time of trial and
had “never failed any” of her required drug tests. She stated that she was receiving
chemotherapy and hormone replacement therapy as part of her treatment for breast cancer
and was not “under the influence of any illegal drugs” during her trial testimony.

        On cross-examination, Dillard testified that her stolen fire safe had a combination
lock. She agreed that she used Hart’s Rogue “to do things” and that Hart had driven her to
Atlanta on one occasion. She denied that she had “wiped down” other vehicles prior to the
RAV4 and only did so because she “didn’t want it to come back to [her]” and she “knew
that the family needed to have the material back.” Dillard remembered that the Defendant
and Hart gave her the RAV4 on February 28, 2017, because she wrote the date down and
had told the date to police in previous statements. She denied that she had ever “ordered
anyone to enforce a debt on [her] behalf” or “ordered [Hart] to enforce a debt for [her.]”
She explained that she “would not let anybody get in a deep debt that [she] couldn’t afford
                                            - 17 -
to pay for.” Dillard testified that she believed that Hewitt “pled guilty to his involvement”
in the disposal of the RAV4 and affirmed that she was originally charged in connection
with the murders and disposal of the RAV4 but had her charges dropped “because of [her]
cooperation[.]” Dillard reiterated that she never met the victims and never went to their
home. She testified that people paid her for drugs with both cash and other items, but it
was “very unusual” for someone to give her a vehicle. She agreed that she ultimately
recovered her stolen car. On redirect examination, Dillard clarified that she was currently
on parole for a ten-year sentence, and her agreement with the State “was that [she] d[id]
some time on the drug charges.” She agreed that the Defendant texted her to ask to take a
shower on the same day that he gave her the RAV4, which was February 28, 2017. She
again reiterated that she never met Jeffries or Walker and did not have “any involvement
in the homicide[.]”

        Shane Harold testified that he worked for the Monroe County Sheriff’s Office as a
forensic detective from 2008 until 2018. In 2017, Agent Herron gave Harold the phone he
collected from Dillard to analyze. Harold identified call logs and text messages that were
received from a phone number labeled by Dillard with the Defendant’s name. Harold
identified a message sent from the Defendant to Dillard at 4:35 a.m. on March 1, 2017,
asking if he could use her shower. On March 4, 2017, at 6:54 a.m., Dillard received another
text message from the Defendant stating, “Don’t take that into town. Sh** hitting the fan.”

         Derrick Hewitt testified that he knew the Defendant and Hart through Dillard,
though he did not “have any real personal contact with them.” Hewitt helped Dillard move
to her home in 2017 and saw the Defendant and Hart at that time. Hewitt never saw the
Defendant without his mother or vice versa. Hewitt testified that he knew the Defendant
and Hart had given Dillard the RAV4 because he “overheard [the Defendant and Hart]
talking on . . . how do you like the new car we got you.” He did not remember how long
Dillard kept the RAV4 but estimated “[m]aybe a week.” Hewitt was “under the impression
at first they [the Defendant and Hart] let [Dillard] borrow the car[,]” and Dillard “was going
to take it and drop it off to . . . whoever it belonged to.” He testified that Dillard “freaked
out and wanted to get rid of” the RAV4 when she learned that it had been involved in a
homicide. Hewitt also “freaked out” because Dillard had picked him up in the RAV4 “so
[he] had been in that car[,]” but he “had no dealings with how they got it or anything of
that nature.” Hewitt helped wipe down the RAV4 and take it to the Love’s truck stop
because he “panicked” and “wanted nothing to do with whatever was going on.” Hewitt
testified that he did not know Jeffries or Walker, did not kill them, and had never been to
their residence. He agreed that he pled guilty to tampering with evidence with respect to
wiping down the RAV4 and had previously been charged with drug offenses. Hewitt
affirmed that he was on probation at the time of trial and had to take periodic drug tests
and report to his probation officer, with which he had been “compliant[.]” He had also

                                            - 18 -
completed drug rehabilitation at the time of trial. Hewitt did not see Dillard, the Defendant,
or Hart following the events surrounding the RAV4.

       On cross-examination, Hewitt elaborated that he was on methamphetamine at the
time of the events in question. He agreed that he told police in March 2017 that Hart acted
as though the RAV4 belonged to her.

        CPD Officer Taylor Thompson testified that he was present for a traffic stop of the
Defendant and Hart on March 19, 2017, at approximately 4:00 a.m.5 The Defendant was
in the driver’s seat, and Hart was in the front passenger seat. Officer Thompson conducted
a search of the vehicle and located “a small box [containing] a .38 Special bullet” in the
backseat. The bullet was taken to CPD and logged into evidence.

        Dr. Amy Hawes testified that in 2017 she was employed as an assistant medical
examiner at the Knox County Regional Forensics Center. Dr. Hawes was accepted by the
court as an expert in forensic pathology. Dr. Hawes conducted the autopsies of both
Jeffries and Walker on March 4, 2017. Walker had a gunshot wound to his back and a
gunshot wound to the “left back side of [his] head.” Walker’s shirt contained burnt
gunpowder, or soot, which “indicate[d] that [the] gun was held relatively close to the shirt
when it was fired.” Dr. Hawes defined “relatively close” as “anywhere from a few inches
up to a couple of feet away.” The skin on Walker’s back near the gunshot wound also
showed evidence of “stippling[,]” which “occurs when unburnt gunpowder strikes the
skin.” Dr. Hawes testified that the bullet that struck Walker’s back “traveled from back to
front[,]” starting at the left side of his back and going through “a rib, the diaphragm, which
is your muscle that controls your breathing, the stomach, the liver, and the mesentery,
which is the connective tissue associated with your bowels.” The bullet was found in
Walker’s abdomen, and Dr. Hawes testified that such a wound would not cause immediate
death. She elaborated that someone with such a wound could survive for “potentially
minutes” but not hours. Dr. Hawes testified that the gunshot wound to the back of Walker’s
head also showed evidence of soot, and she estimated that the gun “would [have] be[en]
very close, if not [] in direct contact with the skin when it was fired.” Walker also had an
injury to his ear which “occurred because either fragments of bullets or fragments or bone
were exiting the scalp and exiting the ear.” Dr. Hawes stated that “a gunshot wound to the
head like this” would cause “immediate incapacitation if not immediate death or near
immediate death.” The bullet that caused the gunshot wound to Walker’s head was found
“in the right side” of his brain and traveled “from left to right” without “any significant up



5
 The record does not indicate whether the vehicle involved in the traffic stop was Hart’s white Nissan
Rogue.

                                               - 19 -
or down deviation.” The bullet was taken into evidence and given to law enforcement. Dr.
Hawes affirmed that Walker’s cause of death was “gunshot wounds of the head and torso.”

       Dr. Hawes testified that she recovered a “loose metal fragment” from Jeffries’
clothing, which she gave to law enforcement. Jeffries had a single gunshot wound to his
head, and Dr. Hawes stated that the gun “was held very close, if not tightly against the skin
when it was fired” based on the soot surrounding the gunshot wound. She did not recover
a bullet from Jeffries because it “exited on the right side of his forehead.” Hawes testified
that the bullet path was “back to front, left to right, and very slightly upward.” Such a
wound path “likely” caused “immediate [in]capacitation[.]” Jeffries’ cause of death was
“gunshot wound of the head.” Everything that Dr. Hawes recovered from the victims’
bodies was given to law enforcement. Photographs from both autopsies and Dr. Hawes’
reports were received as exhibits.

        TBI Agent Jessica Hudson testified that she was special forensic scientist and was
assigned to the firearm and toolmark identification unit in 2017. Agent Hudson was
received by the court as an expert in firearms examination. Agent Hudson was dispatched
to the victims’ home as part of the violent crime response team led by Agent Stoner. Her
“specialty” was “to identify and collect any evidence pertaining to firearms” at the crime
scene. Agent Hudson analyzed the bullets and bullet fragments pulled from the victims’
bodies by Dr. Hawes for “class characteristics[,]” which consisted of caliber and number,
direction, and size of the “lands and grooves” on the bullet. She affirmed that “class
characteristics” are caused by the gun from which the bullets are fired. Agent Hudson
examined the .38 special revolver from Dillard’s home in order to “help with th[e]
examination” of the bullets and bullet fragments. Agent Hudson testified that upon
receiving a gun for examination, she always performed a “field test” to make sure
“everything seems to be working properly[.]” She also “checked to see if the safety
features are functioning as they should” and “look[ed] at the barrel and count[ed] the land
and grooves inside the barrel and notate[d] that and then that can give [her] an immediate
answer” as to “whether the bullets when examined are going to have . . . some of the same
characteristics [as the gun] or not.” Agent Hudson testified that the bullets removed from
Walker’s abdomen and his brain had the same “class characteristics” as test-fired bullets
from the revolver. She elaborated that the bullets did not have “individual characteristics”
from the revolver because they had a “coating” that “almost prevent[ed] a lot of the
individual characteristics from being transferred onto the bullet.” She agreed that a bullet
hitting a rib and ending up in an abdomen “would be something that would have caused
[her] [] not [to] have all the characteristics that [she] would need to say[, ‘]yes, this
absolutely came from this gun[.’]” Agent Hudson explained that the same class
characteristics could be caused by different guns. She testified that the bullets and
fragments collected by Dr. Hawes and the bullets test-fired from the revolver were “all
.38[-]caliber” with five lands and grooves. Agent Hudson also analyzed the .38 special
                                           - 20 -
cartridge case that was found at Hart’s residence and determined that it was fired from
Dillard’s revolver. Agent Hudson also performed testing regarding the hole in Walker’s
shirt caused by the revolver and determined that the gun was discharged at a distance of
“greater than one inch by less than five feet” from Walker’s back. She explained that there
was a large range in the distance estimation because she did not have the “exact
ammunition” that was used to kill the victims. She testified that multiple brands of bullets
were used in the revolver. She agreed that the bullets recovered from Walker’s abdomen
and brain were “consistent with having been fired from” the revolver.

       On cross-examination, Agent Hudson testified that she did not measure the “height
of the person that shot the gun” when analyzing the bullets and revolver because that was
not part of her typical duties. She reiterated that she could not definitively say that the
bullets recovered from Walker’s body were fired from the revolver. On redirect
examination, Agent Hudson clarified that the .38 cartridge found in Hart’s residence was
conclusively fired from Dillard’s revolver, and the cartridge from Hart’s vehicle had never
been fired from a gun.

       TBI Agent Derek Proctor testified that he worked in the forensic biology unit in
2017. Agent Proctor was received by the court as an expert in serology and DNA. He
explained that the “main goal” of his unit was “to take bodily stains or skin cells and
develop a DNA profile from those.” Agent Proctor received blood DNA samples from
Walker and Jeffries and DNA pulled from buccal swabs for the Defendant and Geren to
use for comparison against the various items he was given by Agents Stone and Herron for
DNA testing. Agent Proctor testified that he did not test every piece of evidence given to
him because “[t]ypically on a homicide[, the TBI] start[s] with ten probative pieces of
evidence[,] and [they] work to see if [they] get any results. At that point [they] will either
work more evidence or write up a report.” He elaborated that this method allowed him to
“triage” what could potentially be hundreds of pieces of evidence in “larger cases[.]”
Agent Proctor tested both Jeffries’ and Walker’s pants pockets but was unable to
conclusively identify any DNA present in the pockets other than that of their respective
owners, though he was able to determine that there was at least one other individual’s DNA
present in all but one of the pockets. He agreed that he was only looking for “touch DNA”
in the pockets. Agent Proctor also tested the RAV4’s steering wheel for DNA evidence
and obtained a DNA profile “consistent with a mixture of at least two individual[s],
including at least one male[,]” but was unable to make any further conclusions. He
explained that “many things” could affect the amount of DNA present on a piece of
evidence, including the texture of the evidence and for how long an individual touched it.
He agreed that wiping a piece of evidence “has the potential to take off DNA” but may not
“take away all of the DNA that is present.” A soda can and tissue collected from a kitchen
chair contained Jeffries’ DNA. Agent Proctor explained that even with known DNA
samples, he could not make any “inclusions or exclusions” from the DNA mixtures he
                                            - 21 -
found from the pants pockets and steering wheel with respect to the minor DNA
contributors.

        Agent Proctor also examined the revolver from Dillard’s residence for DNA. He
tested the muzzle, base, inner portion of the barrel, trigger, and other “textured portions”
of the revolver for DNA and found Jeffries’ DNA and at least one other individual’s DNA.
The “textured portions” of the revolver contained DNA from at least three individuals, one
of whom was male. Agent Proctor analyzed the Cyclops brand digital record and found
DNA of “a mixture of a least four individuals including a male.” He did not compare the
mixture to the known DNA samples he possessed because he could not pull any individual
DNA from the mixture. Agent Proctor agreed that house cleaning solutions would “remove
and/or degrade the DNA that is present” on a piece of evidence. He affirmed that he
typically performed his DNA testing before a gun was transferred to the firearms unit for
ballistics testing.

      The Defendant elected not to testify on his own behalf. At the close of all proof, the
Defendant moved for a judgment of acquittal, which the court denied. The jury convicted
the Defendant as charged in all counts.

       Sentencing. At the Defendant’s sentencing hearing, Rebecca Woodard, Walker’s
mother, gave a victim impact statement. She stated that Walker’s father had a “nervous
breakdown” over his son’s death, and “[t]here’s not a day that goes by that [she] d[id]n’t
think of him and what he went through.” Woodard described Walker as “a really good
person” who would give “anybody the shirt off [his] back[,]” and she noted that Walker
“had been diagnosed with mental disabilities from [a] young age.”

        Gina Hale, Jeffries’ sister, had her victim impact statement read to the court. In the
statement, Hale stated that Jeffries “had the biggest heart of anybody” that she knew and
noted that “his kindness is what ended his life” in allowing the Defendant to spend the
night at his home. Hale explained that she knew something was wrong when Jeffries did
not make his daily call to their mother, and she had her nephew, Shane, go check on
Jeffries. She described how Jeffries became a father figure to Shane after his own father
passed away. Hale wrote that her “anxiety [went] crazy and [her] stomach churned”
whenever she thought about the trial, “how [the Defendant] would look to [them] and grin
when he thought nobody else was looking or how [Hart] walked out blowing kisses to her
daughter knowing that [Hale’s] mother would never get to do anything like that to her son
because of her.” Hale wrote that she was “in shock” when she went to Jeffries’ home and
saw the blood that remained there and stated that “[g]athering [Jeffries] belongings was
one of the hardest things [she] ever had to do.” Hale also described how their mother was
“devastated” over losing her son and that she no longer leaves her home “to do the things
she used to do.” Hale explained she no longer felt safe, had missed multiple days of work,
                                            - 22 -
and was prescribed anxiety and depression medicine that cost “over a hundred dollars”
each month. Hale also wrote that her doctor recommended counseling, but she had not
received any because she could not afford it.

       The Defendant’s amended presentence report was also admitted at the sentencing
hearing. Evidence was offered showing that the Defendant was convicted of three
misdemeanor theft offenses prior to the instant case. His probation officer in those cases
stated that the Defendant “did not do well” on probation and had “two violations of
probation for not reporting[.]” The Defendant self-reported that he could not remember
the last school attended because he “dropped out multiple times” but noted that he
completed tenth grade and obtained a GED. He self-reported his mental health as “fair”
but noted that he was previously diagnosed as “being bipolar” and as “being schi[z]o-
[a]ffective” and was not taking any medication for those diagnoses. The Defendant
reported working for Amazon for a few months, but Amazon never verified such
employment. The Defendant also reported selling “drugs and firearms” for a living since
the age of 13 and noted that he would supplement his income “working in the restaurant
industry.” The Defendant reported that he had “used every drug imaginable except for
heroin[.]” The Defendant declined to provide a statement regarding his convictions in the
instant case. The Defendant’s “Strong-R” assessment concluded that his risk level was
high for “violence, property[,] and drugs.” His needs evaluation also put him in the “high
risk” category for “aggression,” “mental health,” “residential,” and “employment.”

        The trial court merged Count 2 (felony murder in the commission or perpetration of
a robbery – Jeffries) into Count 4 (felony murder in the commission or perpetration of a
theft – Jeffries) and Count 6 (felony murder in the commission or perpetration of a robbery
– Walker) into Count 8 (felony murder in the commission or perpetration of a theft –
Walker). The trial court classified the Defendant as a dangerous offender, finding his
“behavior indicate[d] little or no regard for human life and that he had no hesitation about
committing these two murderers and especially aggravated robbery and thefts in which the
risk to human life was high.” The trial court imposed consecutive life sentences for Counts
4 and 6. The trial court also imposed twenty-year sentences each for Counts 3 and 7, to be
served concurrently with each other but consecutively to the two life sentences, and
sentenced to the Defendant to three years in Count 1, four years in Count 5, and 11 months
in Count 9, all to run concurrently with Count 4. This equated to a total effective sentence
of two life sentences plus twenty years. This court waived the timely filing requirement,
and the Defendant filed a notice of appeal on September 17, 2020.


                                           ANALYSIS



                                           - 23 -
        I. Sufficiency of the Evidence. On appeal, the Defendant states generally that a
“rational trier of fact should not have found [the Defendant] guilty” based on a lack of
“DNA, fingerprint, or other physical evidence linking [the Defendant] to the crime.” He
does not specify which elements of which convictions the State failed to prove, only
asserting that Geren’s testimony was not “convincing” proof, reiterating that “no rational
trier of fact could have found [the Defendant] guilty” given “the absence of any convincing
proof[.]” The State responds that such an argument “discounts ample witness testimony to
the contrary” and that “credibility determinations are reserved for the jury.” We agree with
the State.

       “Because a verdict of guilt removes the presumption of innocence and raises a
presumption of guilt, the criminal defendant bears the burden on appeal of showing that
the evidence was legally insufficient to sustain a guilty verdict.” State v. Hanson, 279
S.W.3d 265, 275 (Tenn. 2009) (citing State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992)).
“Appellate courts evaluating the sufficiency of the convicting evidence must determine
‘whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt.’” State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012) (quoting Jackson
v. Virginia, 443 U.S. 307, 319 (1979)); see Tenn. R. App. P. 13(e). When this court
evaluates the sufficiency of the evidence on appeal, the State is entitled to the strongest
legitimate view of the evidence and all reasonable inferences that may be drawn from that
evidence. State v. Davis, 354 S.W.3d 718, 729 (Tenn. 2011) (citing State v. Majors, 318
S.W.3d 850, 857 (Tenn. 2010)).

        Guilt may be found beyond a reasonable doubt where there is direct evidence,
circumstantial evidence, or a combination of the two. State v. Sutton, 166 S.W.3d 686, 691
(Tenn. 2005); Hall, 976 S.W.2d at 140. The standard of review for sufficiency of the
evidence “‘is the same whether the conviction is based upon direct or circumstantial
evidence.’” Dorantes, 331 S.W.3d at 379 (quoting Hanson, 279 S.W.3d at 275). The jury
as the trier of fact must evaluate the credibility of the witnesses, determine the weight given
to witnesses’ testimony, and reconcile all conflicts in the evidence. State v. Campbell, 245
S.W.3d 331, 335 (Tenn. 2008) (citing Byrge v. State, 575 S.W.2d 292, 295 (Tenn. Crim.
App. 1978)). Moreover, the jury determines the weight to be given to circumstantial
evidence, and the inferences to be drawn from this evidence, and the extent to which the
circumstances are consistent with guilt and inconsistent with innocence, are questions
primarily for the jury. Dorantes, 331 S.W.3d at 379 (citing State v. Rice, 184 S.W.3d 646,
662 (Tenn. 2006)). When considering the sufficiency of the evidence, this court “neither
re-weighs the evidence nor substitutes its inferences for those drawn by the jury.” Wagner,
382 S.W.3d at 297 (citing State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997)).



                                            - 24 -
        As relevant to the instant case, first degree felony murder is the “killing of another
committed in the perpetration of or attempt to perpetrate any . . . robbery . . . [or] theft[.]”
Tenn. Code Ann. § 39-13-202(a)(2). Robbery is “the intentional or knowing theft of
property from the person of another by violence or putting the person in fear.” Tenn. Code
Ann. § 39-13-401(a). “A person commits theft of property if, with intent to deprive the
owner of property, the person knowingly obtains or exercises control over the property
without the owner’s effective consent.” Tenn. Code Ann. § 39-14-103(a). Especially
aggravated robbery is robbery accomplished with a deadly weapon and where the victim
suffers serious bodily injury. Tenn. Code Ann. § 39-13-403(a). Conspiracy is committed
when two or more people, “each having the culpable mental state required for the offense
that is the object of the conspiracy, and each acting for the purpose of promoting or
facilitating commission of an offense, agree that one (1) or more of them will engage in
conduct that constitutes the offense.” Tenn. Code Ann. § 39-12-103(a).

        Viewed in the light most favorable to the State, the evidence shows that the
Defendant and Hart stole a safe from Dillard while she was moving residences, and the
Defendant picked the lock to the safe, removing the bone-inlay .38 revolver from the safe.
This occurred in the week that Jaynes stayed with the Defendant and Hart. Jaynes testified
that the Defendant and Hart always had the revolver on their person after removing it from
the safe. After Hart told Jaynes and the Defendant that they had to leave her home, the
victims allowed the Defendant and Jaynes to spend the night in their home. Hart picked
Jaynes and the Defendant up from the victims’ home the following morning. Location
entries retrieved from the Defendant’s and Hart’s cell phones corroborated such. The
Defendant told Hart about all of the possessions that the victims had in their home on the
drive home, and Hart asked Jaynes whether he wanted to help them rob the victims. Jaynes
declined and felt unsafe with the Defendant after doing so and asked his friend Andrea,
who gave similar testimony, to pick him up at the Mexi-Wing restaurant in order to get
away from the Defendant and Hart. The Defendant later told Jaynes to “stay out of
Cleveland.” The Defendant and Hart later returned the victims’ home and shot both Jeffries
and Walker at point blank range in the back of the head and Walker an additional time in
the back. They removed anything of value from the house, including televisions, tablets,
a heater, and a Cyclops brand digital recorder. They emptied the victims’ pockets and
removed their wallets and work IDs. The Defendant and Hart cleaned up the crime scene
with multiple cleaning solutions. They also took Jeffries’ brand-new Toyota RAV4. Later,
Hart and the Defendant went to Dillard’s house and gave her the RAV4, telling her that the
owners could no longer afford the payments and had gotten rid of it. Hart and the
Defendant also put televisions, a heater, the Cyclops digital recorder, and the victims’ work
IDs in Dillard’s house. When Dillard’s friend noticed a memory stick in the digital
recorder, Hart “lunged” and grabbed it away from him. The Defendant stayed with Dillard
that night and texted her at 4:30 in the morning to ask to use her shower. After leaving
Dillard’s house, at some point the Defendant met with Geren. The Defendant removed
                                             - 25 -
Jeffries’ credit card from the lockbox suitcase and gave it to Geren and Osborne to pay for
a motel room at the Mountain View Inn. The Defendant told Geren and Osborne that the
credit card belonged to his mother’s boyfriend and that they had permission to use the card.
The Defendant gave the same card to Osborne to pay for food from Walmart. The
Defendant was shown on the motel’s security footage carrying the lockbox suitcase. TBI
agents picked up the Defendant and Geren at the Mountain View Inn. After searching
Hart’s Rogue, they found the victims’ credit cards, wallet, ID, and tablets in the lockbox
suitcase. One of the victim’s credit cards was also found wedged in the passenger-side car
door. Afterwards, Geren asked the Defendant if he had anything to do with the victims’
murders. The Defendant confessed to Geren that he and his mother had robbed the victims,
giving details about the manner in which the victims were killed. The Defendant told Geren
that his mother actually pulled the trigger but that he “enjoyed” being covered in the
victims’ blood.

       After news of the RAV4 being involved in the homicides was released, the
Defendant told Dillard not to take the car into town because “s***” had “hit the fan.”
Dillard and Hewitt abandoned the car at a McDonald’s restaurant connected to a Love’s
truck stop so that they would not be implicated in the murders. When the TBI searched
her home, Dillard pointed out all of the items that the Defendant and Hart brought in her
house, including the victims’ work I.D.S, which she saw the Defendant remove from his
person. Dillard testified that the Defendant was skilled at picking locks and could even
create keys for locks. Upon searching Hart’s residence, Hedrick turned over a .38 cartridge
that he found in Hart’s residence that was conclusively fired from Dillard’s revolver.
Hedrick also testified that he heard the Defendant shooting a gun in Hart’s residence when
he was home alone. Hart also gave Hedrick Fender guitar picks and a piano keyboard that
had been purchased with the victim’s credit card. At some point, the Defendant and Hart
were pulled over by police, who found an unfired .38-caliber cartridge in the vehicle they
were driving. Dillard’s revolver later reappeared at her home without her knowledge.

        Despite the Defendant’s argument that a reasonable jury could not convict him
because there was no forensic evidence tying him to the crimes, we conclude that the State
presented more than enough evidence to sustain his convictions. Though there was no
DNA evidence tying the Defendant, or anyone, to the crime, there was eyewitness
testimony that evidenced the Defendant planning the robbery with his mother, possessing
the likely murder weapon, giving his friends Jeffries’ credit card to pay for multiple things,
and possessing the lockbox suitcase that contained many of the victims’ possessions.
Further, there was witness testimony that the Defendant admitted to the robbery and that
he “enjoyed” being covered in the victims’ blood. There was also eyewitness testimony
that the Defendant possessed Jeffries’ stolen RAV4 and warned Dillard not to take the car
into town. Dillard also saw the Defendant remove the victims’ work IDs from his person.
A rational trier of fact could have easily found that the Defendant and his mother conspired
                                            - 26 -
to rob the Defendants using the revolver, killed them with the revolver during the course
of the robbery, and stole Jeffries’ brand new RAV4, valued at over $18,000, and various
electronics, including televisions, a heater, the Cyclops digital recorder, two tablet
computers, cell phones, and the victims’ wallets, including their credit cards, which were
used by the Defendant and Hart. The Defendant essentially asks this court to ignore the
extensive witness testimony presented at trial and deem it unreliable. However, the jury
clearly accredited the testimony that was presented at trial. Choosing to accredit a witness
is completely within the province of the jury. State v. Millsaps, 30 S.W.3d 364, 368 (Tenn.
Crim. App. 2000) (“The weight and credibility of the witnesses’ testimony are matters
entrusted exclusively to the jury as the triers of fact.”). We may not reweigh or reconsider
the jury’s assessment of Geren’s or Dillard’s credibility on appeal, regardless of the
Defendant's assertion that Geren’s testimony was “colored by his feelings for” the
Defendant or that Dillard’s testimony was unreliable because of her occupation as a drug
dealer and her cooperation with the State. The Defendant is not entitled to relief.

       II. Consecutive Sentencing. The Defendant contends that the trial court abused its
discretion in ordering the sentences in Counts 4 and 8 to run consecutively to each other,
asserting that the Defendant should not qualify as a dangerous offender and that the
Wilkerson factors were misapplied. The State responds that the trial court was right to
classify the Defendant as a dangerous offender, even if his mother actually pulled the
trigger, and correctly applied the Wilkerson factors. We agree with the State.

        In Pollard, the Tennessee Supreme Court held that “the abuse of discretion standard,
accompanied by a presumption of reasonableness, applies to consecutive sentencing
determinations.” State v. Pollard, 432 S.W.3d 851, 860 (Tenn. 2013); see State v. Bise, 380
S.W.3d 682, 708 (Tenn. 2012); State v. Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012). The
court explained that “the presumption of reasonableness . . . giv[es] deference to the trial
court’s exercise of its discretionary authority to impose consecutive sentences if it has
provided reasons on the record establishing at least one of the seven grounds listed in
Tennessee Code Annotated section 40-35-115(b)[.]” Pollard, 432 S.W.3d at 861. It
reiterated that “[a]ny one of these grounds is a sufficient basis for the imposition of
consecutive sentences.” Id. at 862 (citing State v. Dickson, 413 S.W.3d 735, 748 (Tenn.
2013)). “So long as a trial court properly articulates reasons for ordering consecutive
sentences, thereby providing a basis for meaningful appellate review, the sentences will be
presumed reasonable and, absent an abuse of discretion, upheld on appeal.” Id. (citing
Tenn. R. Crim. P. 32(c)(1); Bise, 380 S.W.3d at 705). When imposing consecutive
sentences, the court must still consider the general sentencing principles that each sentence
imposed shall be “justly deserved in relation to the seriousness of the offense,” “no greater
than that deserved for the offense committed,” and “the least severe measure necessary to
achieve the purposes for which the sentence is imposed.” Tenn. Code Ann. §§ 40-35-
102(1), -103(2), -103(4); State v. Imfield, 70 S.W.3d 698, 708 (Tenn. 2002).
                                           - 27 -
       Here, the trial court imposed consecutive sentencing after finding that the Defendant
was a dangerous offender whose behavior indicated little or no regard for human life and
no hesitation about committing a crime in which the risk to human life was high. See Tenn.
Code Ann. § 40-35-115(b)(4). The Pollard court explained that two additional findings
must be made when applying the dangerous offender classification:

               Proof that an offender’s behavior indicated little or no regard for
       human life and no hesitation about committing a crime in which the risk to
       human life was high, is proof that the offender is a dangerous offender, but it
       may not be sufficient to sustain consecutive sentences. Every offender
       convicted of two or more dangerous crimes is not a dangerous offender
       subject to consecutive sentences; consequently, the provisions of [s]ection
       40-35-115 cannot be read in isolation from the other provisions of the Act.
       The proof must also establish that the terms imposed are reasonably related
       to the severity of the offenses committed and are necessary in order to protect
       the public from further criminal acts by the offender. In addition, the
       Sentencing Reform Act [of 1989] requires the application of the sentencing
       principles set forth in the Act applicable in all cases. The Act requires a
       principled justification for every sentence, including, of course, consecutive
       sentences.


Pollard, 432 S.W.3d at 863 (quoting Wilkerson, 905 S.W.2d at 938). Therefore, when
imposing consecutive sentences pursuant to the dangerous offender classification, the trial
court must conclude that the proof has established that the aggregate sentence is
“reasonably related to the severity of the offenses” and “necessary in order to protect the
public from further criminal acts[.]” Id. (quoting Wilkerson, 905 S.W.2d at 938). Unlike
the other six subsections, the trial court must make additional findings for the dangerous
offender classification because it is “the most subjective and hardest to apply.” State v.
Lane, 3 S.W.3d 456, 461 (Tenn. 1999).

        In the instant case, the trial court determined that the Defendant was a dangerous
offender whose behavior indicated little or no regard for human life and no hesitation about
committing a crime in which the risk to human life is high. The State and the Defendant
both conceded that the offenses involved more than one victim. The trial court considered
the presentence report and victim impact statements before determining that the Defendant
had no hesitation about committing a crime in which the risk to human life was high. The
trial court also determined that the Defendant abused a position of trust based on the
Defendant’s “develop[ing] a relationship with . . . these victims as a result of the victims
permitting him to spend the night in their home.” The court elaborated that “as a result of

                                           - 28 -
that he got information as to their property and their belongings, and then he breached that
private trust and used it to come back with his mother and commit the crimes which he
now stands [] convicted[.]” The court also made the additional findings required by
Wilkerson, specifically stating that “the circumstances surrounding the commission of this
offense are aggravated[,]” and “confinement for an extended period of time is necessary to
protect society from this defendant’s unwillingness to lead a productive life and the
[D]efendant[’]s resort to criminal activity in furtherance an anti-societal lifestyle.” [IX,
69-70]. In determining that the circumstances of the offenses were aggravated, that
confinement for an extended time was necessary to protect society, and that the aggregate
length of the sentences reasonably related to the offenses of which the Defendant stood
convicted, the trial court reiterated

               Two men were murdered. Two men that opened their home to the
       [Defendant]. He abused that private trust to later come back and not just
       commit a robbery, but actually killed them. And the killing wasn’t during
       the perpetration of any fight. There’[re] no defensive wounds. The one
       man’s shot in the back and both of them are shot in the back of the head. So
       this is an execution-style killing. And then afterw[a]rds the house is emptied
       out. The commission of these offenses are aggravated.

                I find the next factor that confinement for an extended period of time
       is necessary to protect society from this defendant’s unwillingness to lead a
       productive life and the [D]efendant’s resort to criminal activity in furtherance
       an anti-societal lifestyle. This defendant is a young man. He openly
       acknowledges selling guns and drugs to support himself. He claims to have
       worked a job at one time, but that’s not even verified and so I rely on his
       testimony or his statement that he used crime to support his lifestyle. And []
       it is an anti-societal lifestyle. He preys upon people, steals from people, buys
       and s[ell]s within the criminal milieu, and ends up killing two men.

                I also find that the aggregate length of the sentences reasonably
       relates to the offense for which the defendant stands convicting.

        Despite the Defendant’s assertions to the contrary, we conclude that the Defendant
in this case had absolutely no hesitation about committing a crime in which the risk to
human life was high. The Defendant cites Russel David Farmer v. State, No. 03C01-9405-
CR-00161, 1995 WL 40286, *2 (Tenn. Crim. App. Feb. 3, 1995), perm. app. granted (Tenn.
Oct. 16, 1995) for the erroneous proposition that the Defendant cannot be classified as a
dangerous offender when it is unclear whether he or his mother actually pulled the trigger
killing Walker and Jeffries. The Defendant fails to realize that the court in Farmer analyzed
the consecutive sentencing decision under the previously-used factors from State v. Woods,
                                            - 29 -
814 S.W.2d 378, 380 (Tenn. Crim. App. 1991), perm. app. denied (Tenn. 1991), rather than
the currently-used Wilkerson factors. In fact, Farmer was ultimately appealed to our
supreme court and was remanded to this court for analysis under the Wilkerson factors.
See State v. Russel David Farmer, No. 03C01-9405-CR-00161, 1999 WL 674779, at *1
(Tenn. Crim. App. Oct. 31, 1997). Upon utilizing the Wilkerson factors, this court upheld
Farmer’s classification as a dangerous offender and his consecutive sentencing, despite the
fact that it remained unclear whether he or one of his co-defendants actually killed the
victim in that case. Id. at *3.

        In concluding that the Defendant is a dangerous offender, we reiterate that his
behavior indicated little or no regard for human life and no hesitation about committing a
crime in which the risk to human life is high. See Tenn. Code Ann. § 40-35-115(b)(4).
The evidence presented at trial demonstrated that the Defendant told Hart about the
victims’ possessions after they allowed him to spend the night in their home due to his
apparent homelessness. The Defendant and Hart planned the robbery and prepared for it.
They stole a safe from Dillard, and the Defendant picked the lock on the safe and acquired
the revolver that was most likely the murder weapon based on the evidence presented.
They tried to enlist the help of Jaynes, who declined to participate in the robbery. The
victims were shot from behind at point-blank range. Hart and the Defendant stole
everything of value from the home, including the RAV4, and gave those items to Dillard,
their drug dealer. They also utilized Jeffries’ credit card to make multiple purchases. The
Defendant also confessed his participation in the killings to Geren, and he told Geren that
he “enjoyed” being covered in the victims’ blood. The circumstances surrounding the
offenses are clearly aggravated. The trial court did not abuse its discretion in classifying
the Defendant as a dangerous offender. Moreover, the record supports the trial court’s
findings that the terms imposed in this case were reasonably related to the severity of the
offenses committed and were necessary in order to protect the public from further criminal
acts by the Defendant. See Pollard, 432 S.W.3d at 863. The Defendant self-reported
making a living selling drugs and firearms since the age of thirteen. The Defendant was
rated “high risk” in multiple categories of the “Strong-R” assessment. The trial court also
noted that felony murder and especially aggravated robbery are both required to be served
at 100 percent, and the Defendant was convicted of murdering and robbing two separate
victims. The consecutive sentences are thus reasonable related to the crimes of which the
Defendant was convicted. Accordingly, we conclude that the trial court did not abuse its
discretion in ordering the Defendant’s twenty-year sentences for especially aggravated
robbery be served consecutively to his two life sentences for felony murder, for an effective
sentence of two life sentences plus twenty years. The Defendant is not entitled to relief.




                                           - 30 -
                                       CONCLUSION

        Based upon the foregoing authorities and reasoning, we affirm the judgments of the
trial court.




                                            ____________________________________
                                            CAMILLE R. MCMULLEN, JUDGE




                                          - 31 -